Citation Nr: 1038265	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  04-18 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to a service-connected lumbar 
spine disability.

2.   Entitlement to service connection for a left shoulder 
disability, to include as secondary to a service-connected lumbar 
spine disability.

3.   Entitlement to service connection for a cervical spine, to 
include as secondary to a service-connected lumbar spine 
disability. 

4.  Entitlement to a rating in excess of 40 percent for 
laminectomies and discetomies, degenerative disc disease of the 
lumbar spine. 

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and L.G. 


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1973 to 
September 1993.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In June 2004, the Veteran and his girlfriend, L. G., testified 
during a Decision Review Officer (DRO) hearing at the RO.  A 
transcript of that hearing is also of record.

This appeal was previously before the Board in August 2007.  The 
Board remanded the claims so treatment records could be 
requested, Social Security Administration (SSA) records could be 
obtained, and the Veteran could be scheduled for a VA 
examination.  The case has been returned to the Board for further 
appellate consideration.

The issue of entitlement to a rating in excess of 40 percent for 
a lumbar spine disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Persuasive evidence of record indicates that the Veteran's 
current right shoulder disability is not the result of an injury 
or disease incurred in service.

3.  Persuasive evidence of record indicates that the Veteran's 
current left shoulder disability is not the result of an injury 
or disease incurred in service.

4.  Persuasive evidence of record indicates that the Veteran's 
current neck disability is not the result of an injury or disease 
incurred in service.

5.  The Veteran is currently service-connected for a lumbar spine 
disability evaluated at 40 percent disabling, and a right eye 
scar, rated 0 percent disabling. 

6.  Competent medical evidence does not indicate that the 
Veteran's service-connected disabilities alone preclude him from 
engaging in substantially gainful employment that is consistent 
with his education and occupational experience.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  A left shoulder disability was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).

3.  A cervical spine disability was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).

4.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's claims for service connection and 
increased rating were received in February 2003.  The Veteran's 
claim for TDIU was received in March 2003.  He was notified of 
the provisions of the VCAA by the RO in correspondence dated in 
March 2003, October 2007, and March 2009.  These letters notified 
the Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent information 
regarding the VCAA.  

Thereafter, the claims were reviewed and a supplemental statement 
of the case (SSOC) was issued in April 2009.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no duty 
to provide § 5103(a) notice arises "[u]pon receipt of a Notice 
of Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that 
the VCAA notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in October 2007.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claims during the course of this appeal.  His service treatment 
records, all relevant VA and private treatment records pertaining 
to his claims have been obtained and associated with his claims 
file.  He has also been provided with multiple VA medical 
examinations to assess the current state of his service-connected 
low back disability and the etiology of his claimed neck and 
shoulder disabilities.

In an August 2007 remand, the AMC/RO was requested to obtain any 
updated treatment records pertaining to the Veteran's claimed 
disabilities since March 2003.  In letters dated in October 2007 
and March 2009, the RO requested the Veteran identify any 
treatment providers.  In April 2009, the Veteran responded he had 
treatment at the Birmingham VAMC in March 2009 for his spine pain 
related to his Army injury.  As he did not identify any treatment 
for cervical or shoulder disorders, the Board will continue with 
those issues. 

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and information 
necessary to substantiate his claims, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claims.

Service Connection Claims

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
See 38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred or aggravated during service if they become disabling to 
a compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2009).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Service treatment records including an August 1990 medical 
evaluation board examination report are silent for any neck or 
shoulder complaints, treatment, or diagnoses.  A December 1992 
MEB (Medical Examination Board) was likewise negative for 
complaints or findings regarding the shoulders or neck, and in at 
accompanying report of medical history, the Veteran made no 
reference to the shoulders or neck.  

During a December 1993 VA examination, the Veteran reported 
intermittent right shoulder pain with no injury and no surgery.  
The pain "comes and goes."  Upon examination, the examiner 
found the neck was normal and full range of motion in both 
shoulders.  The examiner reported no objective signs of shoulder 
pain. 

During an April 1996 VA examination, the examiner found cervical 
lordosis and normal range of motion of the cervical spine.  The 
shoulders were held level.

In April 1997 medical records, V. L., M.D. noted that the Veteran 
underwent a right L4-L5 redo laminectomy and microdiskectomy L4 
to S1 posterior lateral fusion.  It was revealed that several 
weeks earlier, the Veteran tried to do sit-ups, when he 
experienced pain in the right ankle and numbness of the right 
foot.  A March 1997 MRI revealed a large right posterolateral 
disc extrusion.  There was also a small paracentral disc 
herniation the right side at L5-S1, and central canal stenosis at 
L3-4, with disc collapse at L3-4, L4-5, and L5-S1   

In a June 2001 private treatment record, the Veteran reported 
that three days earlier, he was injured at work when he was hit 
in the top of the shoulder with a steel tank cover.  The 
diagnosis was contusion left shoulder.  

The Veteran continued to have left shoulder pain, and a July 2001 
private X-ray report indicated degenerative changes at both 
acromioclavicular (AC) joints, with no significant change since 
the previous study of June 2001. 

A December 2001 private MRI report of the cervical spine found 
some spinal stenosis at the C5-6 disc level, with small disc 
protrusion in this region.  

In a December 2001 private treatment record, the examiner 
reported that the Veteran had some symptoms of persistent left 
shoulder pain after a June 2001 workplace injury.  The physician 
further noted that at some point he began to also have symptoms 
in the right posterior shoulder extending down his right arm and 
into the ulnar side of his hand.  The examiner opined that 
appeared that he had a strain and possibly a first degree 
separation of the left shoulder from the industrial accident as 
described, possibly superimposed on some underlying arthritis of 
this joint that remain symptomatic.  Also, he appeared to have 
cervical degenerative disc disease that is now symptomatic, 
possibly with radiculopathy on the right arm that is not clearly 
related to the workplace.  

In a May 2002 VA neurology examination report, the Veteran 
indicated that he had a work accident in June 2001 which resulted 
in a herniated disc in his neck and radiculopathy in one of his 
upper extremities.  The examiner reported this was unrelated to 
his low back problems.  

In a May 2002 letter, W. R. P., M.D., indicated that the Veteran 
has been seen for cervical disc herniation at C5-6 with arthritic 
changes.  He noted his symptoms became apparent after a worker's 
compensation injury developing right arm pain with numbness.  

A May 2002 private MRI report found broad spur/disc complex at 
C5-6 causing obliteration of cerebrospinal fluid around the 
cervical cord at this level, central and left posteriolateral 
protrusion of the C3-4 disk which is apparently opposite to the 
side of his symptoms.  

Private treatment records dated from June 2001 to May 2002 
indicate treatment for a cervical disability with radiculitis due 
to a workplace injury in June 2001.  Private treatments consisted 
of physical therapy and cervical epidural steroid injections. 

In September 2002 the Veteran was denied worker's compensation as 
it appeared "to be a continuance or recurrence of a previous 
injury."

In an October 2002 private treatment record, the examiner noted 
that the Veteran obviously had degenerative C5-6 disc 
radiculopathy, and that he had an underlying condition that 
become symptomatic from and is directly related to the work 
injury. 

In March 2003, the Veteran underwent an anterior C5-6 diskectomy 
and anterior fusion of C5-6. 

During an August 2003 VA examination, the Veteran complained of 
discomfort on the top of his right shoulder and some residual 
neck discomfort.  After a physical examination, the examiner 
diagnosed chronic cervical disc disease with C5-6 herniation, 
treated by anterior cervical fusion.  There was no residual 
radiculopathy noted in both upper extremity, and no residuals 
from the left shoulder injury of June 2001.  The examiner opined 
that the cervical disc disease and subsequent surgery appear 
unrelated to the workplace accident and also unrelated to his 
chronic low back problems.  The examiner noted that no 
correlation exists between the old back injury while the Veteran 
was in the military and present cervical disc disease. 

VA treatment records dated from April 2002 to May 2004 indicate 
continued complaints of neck pain.  

Social Security Administration (SSA) disability findings included 
a second workplace injury in September 2002, in which the cover 
of a tank fell on him hitting him in the back of the head.  The 
SSA determination found the Veteran disabled due to disorders of 
the back (discogenic and degenerative). 

During a September 2008 VA examination, the Veteran reported that 
his neck pain began while he was doing sit-ups in during active 
service and progressed to the point where he had a herniated disc 
at C5-6.  After his anterior discectomy and interbody fusion in 
2003, the Veteran's symptoms improved considerably, and the 
improvement supported that fact that his history of right arm and 
right shoulder pain was a result of a nerve pinched in his neck.  
He reported left shoulder pain from the time that an object fell 
on his shoulder in 2001.  VA September 2008 X-ray reports found 
mild degenerative changes seen in the AC joints with glenohumeral 
joints preserved bilaterally.  The examiner opined that there is 
nothing either in the orthopedic literature or in his experience 
that would support any causal relationship between his lumbar 
spine disease and either the cervical spine or either shoulder.  
The examiner noted that the cervical spine was a herniated disc 
related to unknown factors, and that the right shoulder problem 
was judged by orthopedic evaluation to be secondary to the 
cervical spine, and the left shoulder problem was secondary to an 
injury in which something fell on the shoulder and not the low 
back.  

Analysis

Based upon the evidence of record, the Board finds that chronic 
neck and shoulder disabilities are not shown to have developed as 
a result of an established event, injury, or disease during 
active service.  Evidence of a diagnosis of chronic neck and 
shoulder disabilities is first shown in 2001, more than seven 
years after separation from active service and cannot be presumed 
to have been incurred in service.  The Board also notes that the 
passage of many years between discharge from active service and 
the medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Significantly, the record also 
includes no competent medical opinion establishing a nexus or 
medical relationship between current neck and shoulder 
disabilities diagnosed post-service and events during the 
Veteran's active service or service-connected lumbar spine 
disability.  Neither the Veteran nor his representative have 
presented, identified, or alluded to the existence of, any such 
opinion.  In fact, all treatment records attribute the Veteran's 
neck and shoulder disabilities as a result of a post-service 
workplace injury and are silent for any previous complaints of 
neck or shoulder injury or disability.  Consequently, the Board 
finds that entitlement to service connection for neck and 
shoulder disabilities is not warranted.

The Board has carefully considered the Veteran's statements 
regarding his neck and shoulder disabilities.  While the Board 
does not doubt the sincerity of his belief that his neck and 
shoulder disabilities are the result of his active service or his 
service-connected low back disability, these claims turn on a 
medical matter.  Though the Veteran may be competent to testify 
as to the sensory perceptions of his current disorder, questions 
of medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  Lay persons are limited to attesting to factual 
matters of which they have first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a 
layperson without the appropriate medical training or expertise, 
the Veteran is not competent to render a probative opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the submitted assertions 
in this regard do not constitute persuasive evidence in support 
of the claims for service connection.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence is against the 
Veteran's claims.



Entitlement to TDIU

The Veteran contends that he is entitled to TDIU, as his service-
connected low back disability renders him unemployable.  The 
Veteran has reported in multiple statements that he had lost jobs 
due to his history of surgeries on his low back and his current 
low back pain. 

At 40 percent, the Veteran's disability rating does not meet the 
schedular criteria for consideration of a TDIU rating under 38 
C.F.R. § 4.16(a) (2009).  For those veterans who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), total 
disability ratings for compensation may nevertheless be assigned 
when it is found that the service-connected disabilities are 
sufficient to produce unemployability.  These cases should be 
referred for extra-schedular consideration. See 38 C.F.R. § 
4.16(b) (2009).

In the present case, the Board notes that while the Veteran is 
receiving SSA disability benefits with a diagnosis of disorders 
of the back, the October 2004 SSA determination does not specify 
whether it is only due to the Veteran's low back disability or 
includes the Veteran's non-service connected cervical spine 
disorder.  However, in a Functional Capacity Assessment (Form 
SSA-4734-BK), dated in February 2004, it was determined that the 
primary diagnosis was cervical disc herniation, status post 
anterior diskectomy and fusion, with a secondary diagnosis of 
status post three lumbar surgeries - old.  Thus it appears that 
the SSA determination considered the Veteran's nonservice-
connected cervical spine disorder to play a role in his overall 
disability picture.  

In a September 2008 VA examination report, the examiner noted 
that the Veteran stated he has attempted to find employment on 
many occasions but when his history of lumbar spine surgery is 
uncovered the employment opportunity goes away.  The examiner 
opined that the Veteran is capable of working to at least a 
limited degree, and that although he is not capable of doing 
heavy lifting or manual labor type work, lighter work is possible 
for him to do with little difficulty.  Inasmuch as it has not 
been found that the service-connected disability alone is 
sufficient to produce unemployability, referral for extra-
schedular consideration is not required.

Based on the evidence discussed above, the record does not 
demonstrate the Veteran's service-connected disability alone 
actually precludes him from engaging in substantially gainful 
employment, and that he is totally disabled due to his service-
connected lumbar spine disability.  The Board recognizes that the 
Veteran's service-connected lumbar spine disability affects his 
ability to secure or follow a substantially gainful occupation.  
In recognition of the severity of his service-connected 
disability, the Veteran is currently rated as 40 percent 
disabled.  However, in this case, there is no reason for the 
Board to conclude that the Veteran's service-connected lumbar 
spine disability alone produces unemployability or is so unusual 
or exceptional as to warrant referral of the case for extra-
schedular consideration.  See 38 C.F.R. §§ 3.321, 4.16(b) (2009).


ORDER

Entitlement to service connection for a right shoulder 
disability, to include as secondary to a service-connected lumbar 
spine disability, is denied.

Entitlement to service connection for a left shoulder disability, 
to include as secondary to a service-connected lumbar spine 
disability, is denied.

Entitlement to service connection for a cervical spine, to 
include as secondary to a service-connected lumbar spine 
disability, is denied. 

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) is 
denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
remand.  

The claims file reflects that in April 2009, the Veteran provided 
an authorization to for the release of information, indicating 
treatment from VA in March 2009, and from W.D.E., M.D., for his 
service-connected lumbar spine disability.  Those records have 
not been obtained.  As the claims file only includes VA 
outpatient treatment records up to September 2004, any additional 
records should be obtained.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain 
and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names, addresses and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, that treated the 
Veteran for his service connected lumbar 
spine disability since September 2004.  Of 
particular interest are VA records of 
evaluation and/or treatment from the 
Birmingham VAMC, and from W.D.E., M.D.  After 
the Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

2.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations-specifically to include 
consideration of all of the evidence of 
record since the April 2009 SSOC.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


